Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               January 05, 2021

The Court of Appeals hereby passes the following order:

A20E0025. IN THE INTEREST OF B.M.R., A CHILD (MOTHER)

      Pursuant to Court of Appeals Rule 40 (b), the mother of B. M. R. has filed an
emergency motion requesting a second thirty (30) day extension of time to file an
application for discretionary appeal in this matter. The mother’s motion is hereby
DENIED. See OCGA § 5-3-39 (a) (5), (c).

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       01/05/2021
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.